As filed with the Securities and Exchange Commission on December 2, 2016 1933 Act Registration No. 33-72ct Registration No. 811-8194 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 180 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 181 x x x x (Check appropriate box or boxes.) FINANCIAL INVESTORS TRUST (Exact name of Registrant as Specified in Charter) 1290 Broadway, Suite 1100 Denver, CO 80203 (Address of principal executive offices) (Zip Code) Registrants Telephone Number, including Area Code: (303) 623-2577 Karen Gilomen Financial Investors Trust 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent of Service) Copy to: Peter H. Schwartz, Esq. Davis Graham & Stubbs LLP 1550 17 th Street, Suite 500 Denver, CO 80202 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Amendment It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) x on December 19, 2016, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) on, (date), pursuant to paragraph (a) (1) 75 days after filing pursuant to paragraph (a) (2) on (date), pursuant to paragraph (a) (2) If appropriate, check the following box: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 179 to its Registration Statement until December 19, 2016. Post-Effective Amendment No. 179 to the Registrant’s Registration Statement relates to the Aspen Portfolio Strategy Fund. Parts A, B and C of the Registrant’s Post-Effective Amendment No. 179 under the Securities Act of 1933 and Amendment No. 180 under the Investment Company Act of 1940, filed on September 19, 2016, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Post-Effective Amendment No. 180 of this registration statement to be signed on its behalf by the undersigned, duly authorized, in the city of Denver and State of Colorado, on December 2, 2016. FINANCIAL INVESTORS TRUST (Registrant) By : / s/ Edmund J. Burke Edmund J. Burke President Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Edmund J. Burke President, Trustee and Chairman December 2, 2016 Edmund J. Burke /s/ Jeremy W. Deems Trustee December 2, 2016 Jeremy W. Deems* /s/ Mary K. Anstine Trustee December 2, 2016 Mary K. Anstine* /s/ Jerry G. Rutledge Trustee December 2, 2016 Jerry G. Rutledge* /s/ Michael “Ross” Shell Trustee December 2, 2016 Michael “Ross” Shell* /s/ Kimberly R. Storms Treasurer December 2, 2016 Kimberly R. Storms * Signature affixed by Jennifer Craig pursuant to a power of attorney dated June 8, 2016, filed as Exhibit (q)(1) of Post-Effective Amendment No. 176 to Registrant’s Registration Statement filed on June 29, 2016, SEC Accession No. 0001398344-16-014640.
